Citation Nr: 0009367	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  98-07 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an effective date prior to January 29, 
1996, for the grant of service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a higher rating for myofascial pain 
syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to August 
1987.  This case comes to the Board of Veterans' Appeals 
(Board) from an August 1997 RO decision which established 
service connection for PTSD, effective from January 29, 1996.  
The veteran appeals for an earlier effective date for the 
grant of service connection.

This case also comes to the Board from a March 1999 RO 
decision which granted service connection and a 10 percent 
rating for myofascial pain syndrome (claimed as a neck 
disorder).  The veteran appeals for a higher rating.  It is 
noted that in March 2000 the veteran's representative 
submitted argument on the issue of a higher rating, which is 
accepted as a timely filed substantive appeal regarding the 
issue.  


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
PTSD was received by the RO on January 29, 1996 (many years 
after service), and the RO granted service connection and 
compensation effective from that date.

2.  The veteran's service-connected myofascial pain syndrome 
is manifested by slight limitation of motion of the cervical 
spine.



CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to January 29, 
1996, for an award of service connection and compensation for 
PTSD, have not been met. 38 U.S.C.A. § 5110 (West 1991); 38 
C.F.R. § 3.400 (1999).

2.  The criteria for a rating in excess of 10 percent for 
myofascial pain syndrome have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 
5290 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
October 1983 to August 1987.  The service medical records 
show that in August 1986 the veteran was assaulted with a 
skateboard and sustained a closed head injury and a nasal 
fracture.  There were no neurological deficits manifested, 
and X-rays of the cervical spine at that time were 
unremarkable.  Other than a deviated nasal septum, the 
veteran was clinically evaluated as normal on his July 1987 
separation physical examination.  

In September 1987, the veteran filed a claim for service 
connection for a broken nose and loss of vision in the right 
eye.  

Medical records from Champlain Valley Physicians Hospital 
Medical Center show that in April 1989 the veteran was 
admitted for a psychiatric evaluation.  His diagnoses were 
adjustment disorder with disturbance of conduct, alcoholism 
in remission, and mixed personality disorder with antisocial 
and explosive features.  In June 1992, the veteran requested 
a psychiatric evaluation.  The diagnoses were adjustment 
disorder with depressed mood and disturbance of conduct, 
alcohol abuse in remission, and borderline personality 
disorder with antisocial features.  

In June 1993, the veteran underwent a VA general medical 
examination.  His diagnoses were post-status fractured nose, 
occasional premature ventricular contractions, and 
depression.  

On January 29, 1996, the veteran filed his initial claim for 
service connection for PTSD.

VA outpatient records show that in February 1996 the veteran 
complained of stiffness in his legs and back for the last 10 
years.  He requested physical therapy.  In March 1996, he was 
seen with a complaint of extensive pain and numbness in all 
extremities, tightness in his neck, and some weakness.  An 
examination revealed that his motor function was 5/5 and his 
reflexes were 2 or 2+ in all extremities.  His sensory 
function was intact but sensation to pin prick was 
inconsistent.  The diagnosis was status post head injury.  On 
another examination in March 1996, the veteran had full range 
of motion of the neck, and there was no spasm, trigger 
points, or pain on palpation of the neck.  His sensory 
function was intact and his strength was 5/5 throughout.  The 
assessment was normal examination.   

VA hospital records in April 1996 show that the veteran was 
admitted with complaints that included neck pain and numbness 
and tingling in the arms.  An examination revealed that his 
motor function was 5/5 in all limbs.  His deep tendon 
reflexes were 2+.  He had decreased light touch in glove and 
stocking area of the elbows in the arms.  Vibration and 
position were preserved.  Temperature sense was normal.  
There was no graphesthesia of the hands.  Movement of the 
neck was normal.  Nerve conduction studies showed no evidence 
of polyneuropathy, and an electromyography (EMG) was normal.  
A magnetic resonance imaging (MRI) of the cervical spine was 
essentially negative.  X-rays of the cervical spine were 
normal.  The diagnosis, in pertinent part, was neck pain 
under evaluation.  

Hospital records from United Hospital Medical Center show 
that the veteran was hospitalized from April to May 1996 for 
psychiatric reasons.  In an addendum to the discharge 
summary, it was noted that the veteran complained of neck and 
back pain during his stay, and that he did not appear to be 
in distress during his stay.

On a May 1996 VA examination, the veteran complained of neck 
pain and numbness and tingling of both upper extremities.  On 
examination, range of motion of the neck (i.e., flexion, 
extension, and rotation) was normal.  There was no deformity 
of the cervical spine.  There was no weakness observed in the 
upper extremities.  There was decreased light touch sensation 
in the arms and the elbows.  Vibration and position sense 
were intact.  The diagnoses, in pertinent part, were history 
of neck injury and cervical pain.  

A June 1996 VA outpatient record indicates complaints of neck 
pain, among other complaints.  An examination revealed full 
range of motion without pain in the neck in all planes.  
Reflexes, sensation, and proprioception were all intact.  The 
assessment, in pertinent part, was muscle tension.  

In October 1996, the RO (in New York, New York) granted 
service connection for PTSD and assigned January 29, 1996 
(with payment of compensation effective from February 1, 
1996) as the effective date of the grant of service 
connection.  (The RO initially assigned a 50 percent 
disability rating for PTSD effective January 29, 1996; this 
rating was later increased by the RO in October 1999 to 70 
percent effective July 17, 1998.  The veteran is not 
appealing for a higher rating.)

A February 1997 VA outpatient record indicates complaints of 
neck pain.  An examination revealed range of motion of the 
neck was flexion to 45 degrees, extension to 10 degrees, 
lateral flexion to 25 degrees, and rotation to 70 degrees.  
Muscle strength was 5/5 in the arms.  The assessment, in 
pertinent part, was chronic pain status post head/neck 
injury.  

In March 1997, a claim was filed for an earlier effective 
date for the grant of service connection for PTSD.  The 
veteran's mother argued in a letter that an original claim 
for service connection was filed in 1987 and that the veteran 
had been trying ever since then to understand his medical and 
emotional condition.  She stated that the VA should have 
followed-up with the veteran's condition after he was 
discharged, that he deserved to be compensated for the pain 
and suffering he has endured since an assault in service, and 
that the compensation should be effective from the date of 
the incident.  

A June 1997 VA outpatient record indicates complaints of neck 
and arm pain, tingling in the arms, and decreased 
coordination.  It was noted that while it was conceivable 
that the veteran had myofascial pain/whiplash type injury 
from his beating in service, the degree of complaints and 
evidence of disability were completely out of range for an 
organic problem.  There was a notation that he had almost 
delusional pain.

In a June 1997 statement, a VA doctor noted that previous 
medical examinations of the veteran were negative but that on 
his physical examination there was evidence of myofascial 
pain syndrome probably related to the beating incident in 
service.  

A July 1997 VA outpatient record indicates continued 
complaints of pain.  In the assessment, it was noted that the 
veteran's psychiatric issues were the major issue although 
the veteran and his mother had put much emphasis on pain.  

In an August 1997 decision, the RO (in New York, New York) 
denied an earlier effective date for the grant of service 
connection for PTSD.  

In a November 1997 letter, the veteran indicated his 
disagreement with the assigned effective date for the grant 
of service connection for PTSD.  He contended that he had 
struggled with the condition since 1987.  

VA outpatient records from November 1997 to May 1998 show 
complaints of chronic neck pain.  In November 1997, the 
assessment was chronic pain syndrome with longstanding 
underlying behavioral health issues.  When he was seen in 
March 1998, it was noted that the veteran's position of 
comfort was with his chin tucked and his shoulders slightly 
forward.  He reported temporary relief of neck pain when he 
went to a chiropractor.

In his May 1998 substantive appeal, the veteran argued that 
he should receive retroactive compensation for PTSD from 
1987.  He asserted he did not realize in 1987, when he first 
filed a claim based on a severe beating in service, that he 
was suffering from PTSD.  He stated that it sometimes took 
years before a condition would show up, as it had in his 
case.  

VA outpatient records in June and July 1998 show complaints 
of chronic (unspecified) pain.  

In an August 1998 letter, the veteran's mother stated that 
the veteran sought assistance from the VA in 1987 for 
problems with his nose and eyes and thereafter for mental 
health treatment.  She stated that in August 1995 the veteran 
quit working because he could no longer handle the job with 
his physical and mental condition.  She stated that the 
veteran was put on medication after hospitalization in April 
1996 for a mental health evaluation.  She asserted that the 
veteran has complained of severe pain in his neck for three 
years.  She questioned why the veteran, who suffered from an 
incident that occurred in 1986, was receiving compensation 
only from 1996.  She argued that he should receive 
retroactive compensation from the date of the incident in 
service.  

At an October 1998 RO hearing before a hearing officer, the 
veteran testified regarding his treatment of problems arising 
from an assault in service and indicated that he filed a 
claim for service connection for such problems in 1987.  He 
stated that he should receive retroactive compensation for 
PTSD because his life has never been the same ever since the 
assault in service.  He argued that he requested help for a 
mental disorder in 1987 but was not given proper attention 
and treatment.  At the hearing, the veteran's mother 
testified that the veteran received psychiatric treatment 
through the years since service and that he was diagnosed 
with PTSD in 1996.  The veteran also testified regarding the 
issue of service connection for a chronic neck condition, 
stating that he had constant pain going into his shoulders 
and down his back and into his lower extremities, numbness 
and tingling, and limited range of motion.  

Medical records from Dr. Joseph Clauss and Dr. Carolyn Clauss 
of the Adirondack Family Chiropractic, P.C., show that X-rays 
of the cervical spine were taken in February 1999, which 
revealed a 68 percent loss of the normal cervical lordotic 
curve, with concomitant atlantal-axial jamming, indicating a 
cervical stress syndrome, resulting in cervical spine 
instability and ligamentous compromise.  In a March 1999 
letter, the doctors related findings from a February 1999 
evaluation of the veteran.  His subjective symptoms included 
pain and stiffness in the neck and pain and numbness of both 
arms.  Range of motion testing of the cervical region showed 
flexion was decreased to 50 degrees with pain elicited in the 
neck, extension was normal, lateral flexion was decreased to 
40 degrees with pain elicited in the neck, and rotation was 
decreased to 70 degrees.  Orthopedic testing of the cervical 
region showed that foraminal compression was positive on the 
right, left, and center; that a shoulder depression test was 
negative; and that cervical distraction was positive.  A 
posture assessment showed head tilt to the right.  The 
veteran's diagnoses, in pertinent part, were subluxation of 
the cervical spine, cervicobrachial syndrome, and 
cervicalgia.  The doctors recommended two to four months of 
intensive care followed by up to two and one half years of 
reconstructive care.  

In a March 1999 decision, the RO granted service connection 
and a 10 percent rating for myofascial pain syndrome (claimed 
as a neck disorder), effective from the date of claim in 
January 1996.  

In a June 1999 letter, the veteran's representative indicated 
disagreement with the 10 percent rating assigned for 
myofascial pain syndrome.  He stated the veteran firmly 
believed a higher rating was warranted.  

On a September 1999 VA outpatient record, the veteran 
complained of chronic neck problems for which he has received 
some relief and increased range of motion from a 
chiropractor.  He also complained of pain in his arms and 
hands and the back of his whole body, numbness in the ulnar 
distribution of the upper extremities, and weakness in the 
hands.  An examination revealed his neck to be supple with 
good sensation.  There was 5/5 motor strength throughout with 
good muscle bulk and normal tone.  There was patchy sensory 
loss in the upper extremities to pin prick, with loss noted 
in the C7-8 distribution.  Vibration was intact, except for 
the right sternum.  The impression was possible C7-8 
radiculopathy, chronic pain syndrome, and psychiatric 
overlay.  

An October 1999 RO decision granted various benefits 
including a total disability compensation rating based on 
individual unemployability.

In a January 2000 letter, the veteran asserted that he was 
continuing his claims for compensation for his injuries.  He 
stated he was mentally shattered and uncomfortable in every 
sense, and he did not know how much longer he would able to 
exercise.  He stated he had spent the last 12 years trying to 
bury pain and trauma.  

II.  Analysis

A.  Earlier Effective Date for Grant of Service Connection 
for PTSD

The veteran contends that he is entitled to an effective date 
prior to January 29, 1996 for the grant of service connection 
for PTSD.  He essentially claims that he is entitled to a 
retroactive effective date of 1987, when he initially filed a 
claim for service connection for conditions arising from a 
severe beating in service.  (His mother argues on the 
veteran's behalf that he should receive retroactive 
compensation effective from the time of the assault in 
service.)  

The effective date for an award of service connection and 
disability compensation, based on an original claim, is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400, (b)(2).

The veteran was separated from active duty on August 7, 1987.  
The claims file shows his initial compensation claim was 
received by the RO on January 29, 1996, requesting service 
connection for PTSD.  The file discloses no earlier formal or 
informal claim for this particular benefit.  See 38 U.S.C.A. 
§ 5101; 38 C.F.R. §§ 3.151, 3.155; Crawford v. Brown, 5 Vet. 
App. 33 (1993).  Although he filed a claim for compensation 
in September 1987, that claim was solely based on certain 
physical conditions.  There was no reference to a mental 
disorder in the 1987 claim.  

The veteran essentially argues that service connection for 
his PTSD should be effective since 1987 because he has 
suffered from the condition ever since service.  However, his 
claim has no merit under the law on effective dates, which 
unequivocally provides that, when a claim is filed more than 
a year after service, the award of service connection and 
compensation may be no earlier than the date the VA receives 
the application for the benefit.  Here, the veteran's 
original claim for service connection for PTSD was received 
on January 29, 1996, many years after service, and January 
29, 1996 is the earliest effective date permitted by law.  
Furthermore, the RO correctly made payment, pursuant to the 
award, effective from February 1, 1996, in accordance with 
legal authority that mandates that the period of payment is 
to commence on the first of the month following the month in 
which the award became effective.  38 U.S.C.A. § 5111; 38 
C.F.R. § 3.31.

The relevant facts are not in dispute, and the law, not the 
evidence, is dispositive of the outcome of this case.  As a 
matter of law, there is no entitlement to an earlier 
effective date for service connection and compensation for 
PTSD, and the claim must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

B.  Higher Rating for Myofascial Pain Syndrome

It is contended that the veteran's service-connected 
myofascial pain syndrome is more disabling than 10 percent.  
It is noted that his claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim which is plausible.  The Board is satisfied that all 
relevant evidence has been properly developed and that no 
further assistance is required to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous; 
conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20.  

The RO has assigned a 10 percent rating for the veteran's 
myofascial pain syndrome, and has rated his condition by 
analogy under 38 C.F.R. § 4.71a, Code 5290.  Under Code 5290, 
slight limitation of motion of the cervical spine warrants a 
10 percent rating.  Moderate limitation of motion of the 
cervical spine warrants a 20 percent rating.  Severe 
limitation of motion of the cervical spine warrants a 30 
percent rating.  

The medical evidence shows that the veteran has sought 
treatment from VA and private doctors for complaints of pain 
and limited motion in his cervical spine and weakness, 
tingling, and numbness in the upper extremities.  In this 
case, the objective evidence does not reflect that his 
service-connected disorder is manifested by more than slight 
limitation of motion of the neck with accompanying pain.  VA 
records in 1996 showed full range of motion of the neck, 
normal MRI and X-rays of the cervical spine, and no evidence 
of polyneuropathy from an EMG.  The veteran's diagnoses were 
cervical pain and muscle tension.  VA records in 1997 showed 
slight limitation of motion of the cervical spine and a 
diagnosis of chronic pain.  The veteran's complaints of 
chronic pain thereafter continued, and in February 1999 
doctors at a chiropractic clinic diagnosed him with 
subluxation of the cervical spine, cervicobrachial syndrome, 
and cervicalgia.  Their findings of decreased flexion to 50 
degrees with pain elicited in the neck, normal extension, 
decreased lateral flexion to 40 degrees with pain elicited in 
the neck, and decreased rotation to 70 degrees are indicative 
of slight limitation of motion.  On a September 1999 VA 
outpatient record, the veteran was diagnosed with chronic 
pain syndrome, psychiatric overlay, and possible 
radiculopathy at C7-8.

On the basis of the objective medical evidence, the Board 
finds that the veteran's myofascial pain syndrome does not 
warrant more than a 10 percent rating under Code 5290, for 
slight limitation of motion of the cervical spine.  There are 
no other codes in the VA's Schedule for Rating Disabilities 
under which evaluation of the veteran would be more 
appropriate.  The medical records are replete with complaints 
of neck pain.  The Board notes, however, that the veteran 
does not demonstrate additional range of motion loss due to 
pain on use or during flare-ups as noted by a medical 
examiner.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  There is 
no medical evidence showing that he experienced periods of 
"flare-ups" where his limitation of motion is more than 
slight for any significant period of time due to pain.  Also, 
there is no medical evidence showing diminished muscle 
strength.  In this regard, the Board has reviewed the 
considerations set forth in 38 C.F.R. §§ 4.40, 4.45, as 
required by DeLuca, and additional disability on that basis 
is not shown.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition over the period of time since service connection 
became effective in January 1996.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, as discussed above, since the 
effective date of service connection the objective evidence 
has not shown that limitation of motion of the veteran's 
cervical spine was more than slight in degree.  

The Board concludes that the preponderance of the evidence is 
against the claim for a rating higher than 10 percent for 
myofascial pain syndrome.  Thus, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

An earlier effective date for service connection for PTSD is 
denied.

A higher rating for service-connected myofascial pain 
syndrome is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

